Citation Nr: 1209400	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella, from February 21, 2002, to October 31, 2005.

2.  Entitlement to a disability rating in excess of 30 percent for the residuals of a left knee total arthroplasty (TKA), from December 1, 2006, to December 17, 2006.

3.  Entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA, from February 1, 2008.

4.  Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in July 2003.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This claim came before the Board in February 2004, April 2005, and December 2005.

The Board is aware of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  However, as the Veteran was granted entitlement to TDIU in January 2011, this issue is not before the Board.


The issues of entitlement to service connection for(1) an acquired psychiatric disorder, to include anxiety and depression, (2) ischemic heart disease, to include as secondary to an acquired psychiatric disorder, (3) a back disorder, to include as secondary to service-connected bilateral knee disabilities well as (4) a claim of entitlement to an effective date prior to April 7, 2006, for the award of service connection for a left shoulder disability (see Veteran's Statement, October 20, 2010), have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA, from February 1, 2008, and entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  From February 21, 2002, to October 30, 2005, the Veteran's chondromalacia of the left patella was manifested by severe lateral instability.

2.  From February 21, 2002, to October 30, 2005, the Veteran's left knee was manifested by patellofemoral arthritis with no incapacitating exacerbations, confirmed by radiologic testing.

3.  From December 1, 2006, to December 18, 2006, the Veteran's left knee TKA was manifested by objective evidence of chronic residuals consisting of severe painful motion and weakness. 
4.  The evidence of record does not demonstrate that the Veteran's service-connected left knee disability (for both time periods in question) is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  For the period February 21, 2002, to October 30, 2005, the criteria for a schedular rating of 30 percent for chondromalacia of the left patella have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011). 

2.  For the period February 21, 2002, to October 30, 2005, the criteria for a separate 10 percent evaluation for arthritis of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010 (2011).

3.  For the period December 1, 2006, to December 17, 2006, the criteria for a schedular rating of 60 percent for the residuals of a left knee TKA, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5055; 5256 - 5263 (2011).

4.  From February 21, 2002 to October 30, 2005, and from December 1, 2006, to December 17, 2006, application of extraschedular provisions is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claim, letters dated in March 2002, February 2004, April 2006, May 2008, and July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This was accomplished by the May 2008 and July 2008 notice letters.  Although these letters were not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since Vazquez-Flores had not yet been decided, he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in August 2009 and January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran with appropriate VA examinations in March 2002, August 2003, March 2004, and October 2006.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision on the time periods in question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its February 2004 and December 2005 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that he has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




II.  The Merits of the Claims

The Veteran contends that his currently assigned disability ratings for the time periods in question do not adequately compensate him for his left knee chondromalacia patella and residuals of a TKA.  The Board disagrees with respect to both time periods.

Procedural History

Based on the lengthy and complicated history of the Veteran's claim, the Board finds an explanation of the procedural history to be beneficial.

The Veteran was initially granted entitlement to service connection for chondromalacia of the left patella in June 1955, and assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Veteran's disability rating was later increased to 10 percent disabling, effective in December 1960.

The Veteran filed his present claim for an increased disability rating in February 2002.  In April 2002, the RO determined that the Veteran's previously assigned 10 percent disability rating should be continued.  The Veteran submitted a notice of disagreement (NOD) with this determination in May 2002, and timely perfected his appeal in January 2003.  Thereafter, the Veteran was afforded a Travel Board hearing in July 2003, with the undersigned Veterans Law Judge.  In February 2004, the Board remanded this claim for additional evidentiary development.  In April 2005, the Board denied the Veteran's claim.  

A total rating pursuant to § 4.71a, Diagnostic Code 5055, due to a left knee replacement was established from October 31, 2005, through November 30, 2006, and a 30 percent disability rating was assigned from December 1, 2006.

Shortly thereafter, the Board was informed that the Veteran had received treatment for his left knee at a VA medical facility, which directly pertained to his claim.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, upon reviewing the aforementioned treatment records, the Board vacated the April 2005 decision and remanded the claim to obtain all of the missing VA treatment records.  

The Veteran underwent a second surgery for revision of his left knee TKA in December 2006.  In October 2007, the RO granted a second temporary total disability rating, pursuant to § 4.71a, Diagnostic Code 5055, from December 18, 2006, the date of the Veteran's second surgery, to January 31, 2008.  From February 1, 2008, the Veteran's disability rating was returned to 30 percent disabling.  Supplemental statements of the case were issued to the Veteran in August 2009 and January 2011, and the claim has since been returned to the Board for adjudication.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the Board has concluded that the disabilities have changed such that staged ratings are necessary.
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2011).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. § 4.45 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 


Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

Diagnostic Code 5259 warrants a 10 percent evaluation where there is removal of the semilunar cartilage that is symptomatic. 
A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71 , Plate II (2011).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.
Schedular Evaluation

As detailed, a 10 percent disability rating was established for left knee chondromalacia, patella, effective December 7, 1969.  The Veteran was assigned a temporary total disability rating from October 31, 2005 to November 30, 2006.  Thereafter, he was assigned a 30 percent disability rating.  The Veteran was assigned a second temporary total disability rating from December 18, 2006 to January 31, 2008.  

Thus, the Board will address entitlement to a schedular rating in excess of 10 percent for left knee disability prior to October 31, 2005, and entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA, from December 1, 2006 to December 17, 2006.  Entitlement to a disability rating in excess of 30 percent for the residuals of a left knee TKA from February 1, 2008, will be discussed in the Remand below. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint.  Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established. 

As detailed, the basis of the grant of the 100 percent ratings, albeit temporary pursuant to Diagnostic Code 5055, for the two periods detailed hereinabove were due to undergoing left knee replacement and revision surgeries.  Effective December 1, 2006 and February 1, 2008, the temporary total ratings were discontinued with regard to the left knee.  The rating criteria does not provide a basis for extending the 100 percent awarded pursuant to Diagnostic Code 5055 beyond the 13 month period it was awarded.  As the Veteran was awarded the full benefit pursuant to Diagnostic Code 5055 following knee replacement and revision surgeries, extension of such total temporary ratings are not warranted. 

February 21, 2002 to October 31, 2005

In response to his February 2002 claim of entitlement to an increased disability rating for his chondromalacia of the left patella, the Veteran was scheduled for a VA joints compensation examination in March 2002.  At that time, the Veteran complained of daily left knee pain with occasional swelling.  He reported that his left knee gave way approximately 15 to 20 times per month.  He also complained of weakness, fatigability, and incoordination related to his left knee pain.  Upon physical examination, the Veteran demonstrated a moderate limp.  There was no evidence of effusion or crepitation on active motion.  Range of motion testing revealed extension to zero degrees and flexion to 120 degrees.  X-ray evidence revealed minimal calcification in the soft tissues lateral to the left patella, which were also present on the Veteran's July 2000 X-ray.  The VA examiner commented that there was no evidence of incapacity, hospitalization, weakness, flare-ups, lack of endurance or coordination or other interference with ability to function under ordinary conditions, including employment.  Overall, the VA examiner concluded that the Veteran suffered from mild functional impairment due to his left knee disability.  See VA Joints Compensation Examination Report, March 20, 2002.

In July 2002, a VA Medical Center (VAMC) treatment note indicated that the Veteran had a stable left knee with full range of motion.  See VAMC Treatment Record, July 29, 2002.  In October 2002, however, a VAMC treatment note indicated that the Veteran sought emergency treatment for a left shoulder fracture, after his left knee buckled and caused him to fall.  See VAMC Treatment Record, October 23, 2002.  In December 2002, a VA physical therapy note indicated that the Veteran had full range of motion of his left knee and his strength was noted as 4/5.  See VAMC Physical Therapy Note, December 4, 2002.

Also in December 2002, the Veteran's private physician, D.J.M, M.D., diagnosed him with left knee arthritis.  See Private Treatment Record, D.J.M., M.D., December 13, 2002.  After participating in private physical therapy for six weeks, the Veteran stated that he had not experienced any left knee instability since he began therapy.  See Private Treatment Record, D.V.P.T., January 2, 2003.

In August 2003, the Veteran was afforded a second VA joints examination.  At that time, he complained of his left knee giving way frequently, up to six times per week, and frequent pain, which limited his walking to moderate distances or standing for long periods.  The VA examiner noted the Veteran's diagnosis of patellofemoral arthritis and indicated that the claims file did not contain any medical evidence of instability.  Upon physical examination, the Veteran demonstrated normal gait and his range of motion was noted from zero degrees to 115 degrees.  There was no evidence of instability.  See VA Joints Compensation Examination Report, August 14, 2003.

During his Travel Board hearing, the Veteran stated that he had difficulty going up and down stairs, mowing his lawn, and doing chores around his home.  He stated that he had fallen several times due to his left knee.  See Travel Board Hearing Transcript, July 14, 2003, p. 8.  The Veteran specified that his left knee locked up unexpectedly.  He also complained of stiffness and swelling of the left knee approximately half of each month.  Id. at p. 15.

The Veteran was afforded a third VA joints examination in March 2004.  At the time of the examination, the Veteran used a walking cane and complained of a constant, dull pain that he rated as 8/10.  The Veteran stated that he experienced occasional left knee swelling and that his left knee gave way approximately one time per week.  He stated that he did not fall as a result of his knee giving way.  The Veteran stated that it was difficult to go up stairs and that he experienced flare-ups of left knee pain during cold weather.  Upon physical examination, the VA examiner noted that the Veteran's left knee was tender to palpation.  The cruciate collateral ligament was stable with no effusion.  There was no evidence of crepitation or fatigability.  Range of motion testing revealed extension to zero degrees, active flexion to 115 degrees and passive flexion to 120 degrees.  The Veteran complained of pain at terminal flexion.  The VA examiner commented that the Veteran did not demonstrate fatigability or weakness, but did have slight incoordination evidenced by a limp.  The VA examiner determined that the Veteran's functional impairment based on pain was between slight and moderate.  See VA Joints Compensation Examination Report, March 15, 2004.

The Veteran submitted a statement to VA in July 2005, which stated that while he was on vacation for his 50th wedding anniversary aboard a cruise ship in April 2005, he fell when his left knee buckled and gave way, causing him to fall on both knees.  The Veteran stated that upon disembarking from the cruise ship, he was seen at the Long Beach, California VAMC.  X-ray evidence indicated left knee mild to moderate arthritis.  The Veteran stated that he was given a wheelchair and told to follow-up with the Phoenix VAMC when he returned home.  Later in April 2005, the Veteran reported that he was evaluated by both VA and his private physician, who all recommended that he have his left knee replaced.  See Veteran's Statement, July 19, 2005.

On October 31, 2005, the Veteran underwent a left knee total arthroplasty at the B.B. Medical Center.  His private physician, D.J.M., M.D., performed the surgery.

The Board notes that the Veteran was initially assigned a 10 percent disability rating under Diagnostic Code 5259, for removal of symptomatic semilunar cartilage.  As this is the maximum rating available under this Diagnostic Code, the Board will evaluate whether the Veteran is entitled to a higher disability rating under the other applicable diagnostic codes for the knee.

Based on the objective findings reflected hereinabove, and as detailed by the X-ray evidence in March 2003 and August 2003 VA examination reports as well as the diagnosis of Dr. D.J.M. in December 2002, the Veteran has been diagnosed with left knee patellofemoral arthritis.  In light of such objective findings of arthritis, a separate 10 percent rating is warranted pursuant to Diagnostic Code 5003 because his disability does not cause incapacitating exacerbations.  See 38 C.F.R. § 4.71a.  None of the medical evidence indicates that the Veteran had constitutional or incapacitating arthritis.  Therefore, he is not entitled to a 20 percent evaluation under Diagnostic Code 5003.  Id. 

The limitations of both flexion and extension reflected in the March 2002 VA examination report are noncompensable (flexion limited to 120 degrees and extension limited to zero degrees in the left knee).  The December 2002 VA physical therapy treatment note indicates the same range of motion findings as in March 2002.  The limitations of both flexion and extension reflected in the August 2003 VA examination report are noncompensable (flexion limited to 115 degrees and extension limited to zero degrees in the left knee).  The limitations of both flexion and extension reflected in the March 2004 VA examination report are also noncompensable (flexion limited to 115 degrees actively and 120 degrees passively and extension limited to zero degrees in the left knee).  Thus, per Diagnostic Code 5003, a 10 percent rating is warranted for the left knee based on the x-ray findings of patellofemoral arthritis but noncompensable limitation of motion.  Separate ratings for the left knee are not warranted for arthritis and limitation of extension, as this would amount to pyramiding pursuant to 38 C.F.R. § 4.14.  A rating in excess of 10 percent is not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion. 
As noted above, separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  See VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261 with regard to the left knee.

The Board has given consideration as to whether a separate rating would be warranted pursuant to Diagnostic Code 5257, for slight recurrent subluxation and lateral instability.  As noted above, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2011).

Initially, the Board notes that there is no evidence in the claims file that demonstrates that the Veteran has ever suffered from subluxation.  With respect to instability, the Board notes the March 2002 VA examination, at which time the Veteran reported that his left knee gave way approximately 15 to 20 times per month.  In July 2002, the Veteran sought emergency medical treatment for his shoulder due to his left knee buckling.  The August 2003 VA examination report noted the Veteran's complaints of his left knee giving way frequently, up to six times per week.  In March 2004, the Veteran continued to complain of his left knee giving way during his VA examination.  Finally, it was his left knee buckling that caused his April 2005 fall, which ultimately resulted in his left knee TKA.  As such, the Board finds that the evidence demonstrates that the Veteran suffered from severe lateral instability during this time period, and accordingly, is entitled to a 30 percent disability rating under Diagnostic Code 5257.

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate, as there is no diagnosis of ankylosis of the left knee.  Furthermore, the Veteran may not be rated by analogy to this code, as he did not suffer functional immobility of the left knee for this period.  Diagnostic Code 5258 does not provide for a higher disability rating.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See DeLuca, 8 Vet. App. at 206-07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.  As noted, the March 2002 VA examiner stated that there was no evidence of weakness, flare-ups, lack of endurance or incoordination.  The March 2004 VA examiner also noted that there was no evidence of fatigability or weakness. 

Based on the above, the Board has determined that a separate 10 percent schedular rating is warranted for left knee patellofemoral arthritis, and the Veteran is entitled to a 30 percent disability rating for his chondromalacia of the left patella, with severe instability, for the period from February 21, 2002 to October 31, 2005.

For the sake of economy, the Board will simultaneously discuss consideration of extraschedular ratings for both periods of this staged rating below. 

December 1, 2006 to December 17, 2006

As noted above, the Veteran underwent a left knee total arthroplasty on October 31, 2005.  As a result, the RO granted a temporary total disability evaluation for the Veteran's left knee replacement under Diagnostic Code 5055, effective from October 31, 2005, through November 31, 2006.  Thereafter, the Veteran was assigned a 30 percent disability rating.  The Veteran underwent revision of his left knee total arthroplasty on December 18, 2006.  An October 2007 rating decision awarded the Veteran a second temporary total evaluation for his left knee surgery from December 18, 2006, to January 31, 2008.  Though the Board is aware that the period in question only consists of 17 days where the Veteran's left knee was rated as 30 percent disabling prior to his second temporary total evaluation, the Veteran's original claim was one of entitlement to a higher disability rating.  Though his original 10 percent disability rating was increased to 30 percent following his first temporary total evaluation, this 30 percent evaluation did not constitute a full grant of the benefit sought on appeal.  As such, the period from December 1, 2006, to December 17, 2006, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under Diagnostic Code 5055 (knee replacement), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent. 

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein that do not provide for evaluations in excess of 30 percent.

Although the evidence of record dated between October 31, 2005 and December 18, 2006 (the date of the Veteran's second knee surgery) addresses the time period during which the Veteran was in receipt of a temporary total evaluation, this evidence bears directly on the question of whether the Veteran was entitled to an increased disability rating for the period in question.  As such, it will be addressed below.

Following his initial left knee replacement surgery in October 2005, the Veteran received follow-up treatment from Dr. D.J.M., his orthopedic surgeon.  In January 2006, Dr. D.J.M. noted that upon physical examination, the Veteran's left knee lacked the terminal 15 degrees of full extension, but was able to flex to 95 degrees with good collateral stability.  The impression was that two months post left knee replacement, the Veteran still had significant loss of full extension.  As a result, the Veteran was referred for physical therapy.  See Private Treatment Record, D.J.M., M.D., January 20, 2006.

VA treatment records in February 2006 revealed that the Veteran had no left knee pain, but that he complained of stiffness.  His range of motion was noted as 15 degrees to 100 degrees.  He was diagnosed with degenerative arthritis of the left knee, status post left knee replacement.  In March 2006, the Veteran continued to complain of left knee stiffness, but noted that he had no pain associated with the left knee.  In April 2006, a VA treatment note indicated that the Veteran had fallen on his knees, and was admitted to B.B. Medical Center.  In June 2006, VA treatment records revealed the Veteran's complaints of severe left knee pain and range of motion limitation since his April 27, 2006, fall.  The Veteran indicated that he believed part of his knee replacement was displaced due to the fall.  He reported a clicking sensation in his left knee with ambulation.  Range of motion testing noted extension to be to -18 degrees and flexion to 110 degrees.  In July 2006, VA treatment records noted the Veteran's left knee to be pain-free at rest.  Active range of motion findings were extension to -12 degrees and flexion to 109 degrees.  Passive range of motion findings were extension to -5 degrees and flexion to 115 degrees.  In September 2006, VA treatment records noted complaints of left knee pain that increased to 7/10 with active range of motion or ambulation.  Active range of motion findings were extension to -11 degrees and flexion to 95 degrees.  Passive range of motion findings were extension to -8 degrees and flexion to 105 degrees.  See VAMC Treatment Records, February 21, 2006 through September 8, 2006.

The Veteran was afforded a VA joints compensation examination in October 2006.  At that time, the Veteran stated that he suffered from left knee pain since the time of his left knee replacement surgery in October 2005.  He noted that his pain was aggravated by walking or standing up and he could only walk a few steps at a time.  He reported multiple falls, but these were due to instability of his right knee.  Prior to the Veteran's fall in April 2006, he indicated that his left knee pain was 4/10.  Following his fall, his left knee pain was reported as 7/10.  The Veteran reported that his right knee was unstable, causing his falls.  He stated that his left knee was not strong enough to support him.  He stated that he fell approximately three to five times per week.  The Veteran noted that his daily activities were limited due to the use of a walker, and periodically the use of a cane.  He did not experience locking of the left knee and his range of motion was extension to -20 degrees (fixed at -20 degrees) and flexion to 90 degrees.  The VA examiner noted that repetitive use did not change the Veteran's range of motion due to pain, fatigue, weakness, incoordination or endurance.  His left lower extremity strength was noted as 4/5.  See VA Joints Compensation Examination Report, October 16, 2006.

As noted above, the Veteran was assigned a minimum 30 percent rating under Diagnostic Code 5055 for a prosthetic replacement of the left knee joint from December 1, 2006 to December 17, 2006.  Diagnostic Code 5055 provides that intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula). 

As stated, ankylosis of the knee is evaluated under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a (2011).  During the entire appeal period, the Veteran is not shown to have ankylosis of the left knee to warrant an evaluation under Diagnostic Code 5256.

With respect to limitation of motion, Diagnostic Code 5261 provides for a 40 percent evaluation when extension is limited to 30 degrees and  for a 50 percent evaluation where extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Even with consideration of the Veteran's pain, he has not been shown to have limitation of extension to warrant an evaluation in excess of 30 percent under Diagnostic Code 5261 at any time during the appellate period.  As noted, in February 2006, he demonstrated extension to 15 degrees, in June 2006, extension was to -18 degrees, in July 2006, extension was to -5 degrees and -12 degrees, in September 2006, extension was to -8 degrees and -11 degrees.  Finally, upon VA examination in October 2006, extension was noted to -20 degrees.  Though it is clear that the Veteran experienced hyperextension of his left knee after his April 2006 fall, this is not contemplated by Diagnostic Code 5261.

Finally, a higher evaluation would not be warranted under Diagnostic Code 5262 for this period, as there was no evidence of malunion or nonunion of the tibia or fibula within the record.  As such, the Veteran would not be entitled to an evaluation in excess of 30 percent were he to be rated pursuant to Diagnostic Codes 5256, 5261, or 5262.

In making this determination, the Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  Following his initial left knee TKA in October 2005, the Veteran's surgeon stated that after two months post left knee replacement, the Veteran still had significant loss of full extension.  See Private Treatment Record, D.J.M., M.D., January 20, 2006.  In April 2006, the Veteran was admitted for treatment after his knees buckled and he fell, causing severe left knee pain and range of motion limitation.  The Veteran stated that he believed part of his knee replacement was displaced due to the fall.  He reported a clicking sensation in his left knee with ambulation.  As noted, during his October 2006 VA examination, the Veteran stated that he suffered from left knee pain since the time of his left knee replacement surgery in October 2005.  His pain was aggravated by walking or standing up and he could only walk a few steps at a time.  He reported multiple falls due to instability of his right knee.  Prior to the Veteran's fall in April 2006, he indicated that his left knee pain was 4/10.  Following his fall, his left knee pain was reported as 7/10.  The Veteran reported that his right knee was unstable, causing his falls.  He stated that his left knee was not strong enough to support him.  He stated that he fell approximately three to five times per week.  The Veteran noted that his daily activities were limited due to the use of a walker, and periodically the use of a cane.  

As such, while the Veteran is not entitled to an increased evaluation due to range of motion testing or ankylosis during this period, the Veteran is shown to have a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion and weakness in the affected extremity to warrant a higher 60 percent evaluation under Diagnostic Code 5055.  In light of the foregoing, the Board finds that from December 1, 2006 through December 17, 2006, an evaluation of 60 percent is warranted for a right total knee replacement. 

For the sake of economy, the Board will simultaneously discuss consideration of extraschedular ratings for both periods of this staged rating below. 

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected chondromalacia of the left patella and the residuals of a left knee replacement and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected left knee disabilities.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.



In short, the evidence does not support the proposition that the Veteran's left knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to a 30 percent disability rating, but no higher, for chondromalacia of the left patella, from February 21, 2002, to October 31, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating, but no higher, for patellofemoral arthritis of the left knee, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 60 percent disability rating, but no higher, for the residuals of a left knee total arthroplasty, from December 1, 2006, to December 17, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2003, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Left Knee Disability, from February 1, 2008

On December 18, 2006, the Veteran underwent a revision of his total left knee replacement surgery, and from such date a temporary total disability rating was assigned through January 31, 2008.  Effective February 1, 2008, a 30 percent disability rating was assigned per Diagnostic Code 5055, which is the minimum rating assigned following knee replacement surgery.  Review of the evidence of record reflects that although an April 2009 VA joints examination is of record, the Veteran has continued to complain of increased left knee pain since that time.  As such, updated VA treatment records must be associated with the claims file (see Bell v. Derwinski, 2 Vet. App. 611 (1992)) as well as any available private treatment records indicated by the Veteran.  In order to more accurately reflect the current level of the Veteran's disability, the Board believes that an examination and opinion are necessary.  See 38 C.F.R. § 3.159 (c)(4) (2011); see also Green v. Derwinski, 1 Vet. App. 121 (1991). 

Initial Rating for a Left Shoulder Disability

In January 2011, the RO granted the Veteran's claim of entitlement to service connection for a left shoulder disability and assigned a 20 percent disability rating.  In May 2011, the Veteran submitted a NOD with this assignment.  Because the filing of a NOD initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's VA treatment records for the period December 2010, to the present, should be associated with the claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  The AMC should contact the Veteran to determine if there are any outstanding private treatment records from February 1, 2008 to the present that he wished VA to obtain on his behalf.  The AMC should make all efforts to obtain any outstanding private treatment records and any response received should be memorialized in the Veteran's claims file.

3.  The AMC should then schedule the Veteran for a VA orthopedic examination, with an appropriate expert, to determine the current severity of the residuals of his left knee replacement.  The VA examiner should thoroughly review the Veteran's claims file as well as a complete copy of this Remand in conjunction with the examination.  The examination report should reflect that this has been accomplished.  All indicated studies, including X-rays, should be performed.  The VA examiner should specifically address the following:

(a)  Undertake range of motion studies of the left knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  

(b)  Identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  


(c)  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the VA examiner should so state.  

(d)  Express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the VA examiner should so state.  

(e)  Provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  

(f)  Determine if the left knee locks and if so the frequency of the locking. 

(g)  Comment on the presence of any severe painful motion or weakness in the left knee.

4.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

6.  Provide the Veteran with a statement of the case as to the issue of entitlement to an initial disability rating in excess of 20 percent disabling for a left shoulder disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


